Citation Nr: 0947375	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for a postoperative laminectomy and fusion of the 
lumbosacral spine. 

2.  Entitlement to service connection for a right arm 
condition.

3.  Entitlement to service connection for a bladder 
condition, to include as secondary to a service-connected 
disability.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1946 to January 
1948 and from January 1951 to September 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied the benefits sought on appeal.

The issues of entitlement to (1) an increased evaluation in 
excess of 20 percent for a postoperative laminectomy and 
fusion of the lumbosacral spine; (2) service connection for a 
bladder condition, to include as secondary to a service-
connected disability; and (3) special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being permanently housebound are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right arm condition is not etiologically 
related to active service or to a service-connected 
disability.  


CONCLUSION OF LAW

A right arm condition was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and may 
not be presumed to have been incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

March 2006 and September 2006 letters provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the corrective 
VCAA notice.  The RO readjudicated the case in a subsequent 
December 2006 statement of the case (SOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a SOC or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and lay statements have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service 
treatment records do not reflect a right arm condition in 
service and there is no indication that the Veteran's current 
right arm weakness is related to service, or to another 
service-connected disability.  Absent evidence that indicates 
that the Veteran has a current claimed disability related to 
symptoms in service or to a service-connected disability, the 
Board finds that a VA examination is not necessary for 
disposition of the claim.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records, to include January 1948 and 
September 1952 separation examination reports, do not reflect 
any treatment, complaints, or diagnoses that can be related 
to a right arm condition in service.  

VA and private treatment records show that the Veteran 
currently has right arm weakness; however, there is no 
indication that the Veteran's right arm weakness is related 
to service or to a service-connected lumbosacral spine 
disability.  Instead, medical evidence indicates that the 
Veteran's upper extremity weakness is secondary to 
nonservice-connected cervical spinal stenosis and resultant 
cervical myelopathy.

An October 2001 admission note form the Iowa Methodist 
Medical Center shows that the Veteran was admitted because of 
gradual onset of diffuse weakness.  He was noted to have 
spinal stenosis in the lumbar spine several years prior.  A 
MRI was done of the cervical spine because the Veteran's 
symptoms involved both the arms and the legs.  The MRI showed 
considerable spinal stenosis in the cervical spine.  The 
admission note shows that the Veteran was evaluated by two 
different physicians who both thought that the reason for the 
Veteran's diffuse weakness involved the spinal stenosis and 
resulting cervical myelopathy.  Because of that, he had 
surgery to the cervical spine.  

A November 2001 private treatment consultation reflects a 
diagnosis of cervical myelopathy.  The Veteran was noted to 
have a history of two lumbar diskectomies and a decompressive 
laminectomy in 1994 for stenosis.  The Veteran had weakness 
develop in his arms in legs in 1997.  The Veteran was found 
to have cervical stenosis at that time and underwent 
decompressive laminectomy in December 1997.   He underwent 
inpatient rehabilitation and had been working with private 
physical therapists since that time at home.  The Veteran was 
noted to have decreased physical strength in his hands and 
legs.  He had a lumbar MRI which demonstrated mild spinal 
stenosis.  An MRI of the cervical spine demonstrated 
significant spinal cord impingement at the C6-7 level.  The 
Veteran then underwent a C7-T1 laminectomy with decompression 
in October 2001.  Postoperatively, he had some increase in 
strength in his hands and legs.  

An August 2005 note from Dr. T.J. shows that the Veteran has 
a history of cervical myelopathy.  He presented to Iowa 
Methodist Hospital in October 2001 with weakness in both the 
arms and both legs.  He had spinal stenosis involving the 
cervical spine and underwent surgery for it.  However, after 
surgery, the Veteran never made a complete recovery in terms 
of the weakness in his arms and legs.  Dr. T.J. noted that 
although he Veteran did not have complete paralysis, he had 
weakness on both sides and a lack of coordination for fine 
motor control in his hands.  

During, a July 2006 VA examination for the Veteran's claimed 
bladder condition; he reported that his upper extremity 
function was essentially normal with the exception of right 
arm weakness due to his neck surgery.   

Medical evidence of record indicates that the Veteran's upper 
extremity weakness is secondary to cervical myelopathy, which 
is secondary to nonservice-connected cervical stenosis.  The 
medical evidence of record, in this case, does not indicate 
that the Veteran's claimed right arm condition is secondary a 
service-connected lumbosacral spine disability or lumbar 
spinal stenosis.  The Board finds, therefore, that service 
connection for a right arm condition is not warranted.

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  The 
Veteran has reported that his right arm weakness is due to 
spinal stenosis.  However, medical evidence of record 
indicates that the Veteran's upper extremity weakness is 
related to cervical myelopathy and cervical spinal stenosis, 
and not lumbar spinal stenosis.  The Veteran is not currently 
service-connected for a cervical spine disability.  The Board 
acknowledges the Veteran's belief that his right arm 
condition, as well as cervical stenosis, are related to his 
service-connected lumbosacral spine disability; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In the 
present case, there simply is no medical evidence which 
relates the Veteran's right arm condition to service, or to a 
service-connected disability.  

C.  Conclusion

Although the Veteran has right arm weakness, the only 
diagnosis related to his right arm condition shown by the 
record is cervical myleopathy.  Right arm weakness was not 
incurred or aggravated in service, and no nexus has been 
established between the Veteran's current disability and his 
military service, or to a service-connected disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a right arm 
condition etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.


ORDER

Service connection for a right arm condition is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a November 2008 statement, the Veteran indicated that he 
had not been seen by a VA physician specifically for his back 
problems.  

The Board notes that the Veteran was scheduled for a July 
2005 VA examination to address his claim for benefits based 
on aid and attendance or housebound status, but could not 
attend due to his inability to travel.  A July 2006 VA 
examiner noted that the Veteran was unable to perform both 
instrumental and basic activities of daily living without 
assistance; however, it is not clear whether the Veteran 
requires aid and attendance due to service-connected 
disabilities alone.  

The Veteran was afforded a VA examination in July 2006 to 
address the etiology of his claimed bladder condition.  
However, the Board, upon reviewing the VA examination report, 
finds that it is inadequate.  The claims file was not 
available for review, and the VA examiner did not provide an 
adequate statement of reasons and bases for the opinion 
rendered.  

The Veteran has reported in several lay statements that he is 
difficult for him to travel to attend a VA examination due to 
his disabilities.  He has reported that he receives nursing 
visits, and visits from a home health aid.  In addition, it 
is unclear as to whether he is receiving ongoing medical care 
from a physician for his disabilities.
  
In light of the foregoing, the Board finds that further 
evidentiary development is necessary prior to appellate 
review.  

The RO/AMC should try to obtain any available records from 
identified in-home health care providers.  As well, any 
medical records of ongoing treatment of the Veteran from the 
Veteran's treating physician(s) should be obtained.  
Thereafter, if and only if, the Veteran indicates his 
willingness and his ability to attend a VA examination, the 
Veteran should be afforded VA examinations to address his 
claims for an increased evaluation for a postoperative 
laminectomy and fusion of the lumbosacral spine; service 
connection for a bladder condition, to include as secondary 
to a service-connected lumbosacral spine disability; and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
permanently housebound.  The VA examinations should be 
scheduled for the same time, and Veteran should be afforded 
necessary accommodations for his travel, if available.  If 
the Veteran indicates that he is physically unable to attend 
the VA examinations, the RO/AMC should forward the Veteran's 
claims file to an appropriate VA examiner(s) for a VA opinion 
based on the medical evidence of record; the Veteran should 
also be afforded an opportunity to submit a medical statement 
from any treating physician as to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain the names 
and addresses of all health care 
providers who currently treat the 
Veteran, including in-home health care 
providers and treating physicians 
identified by the Veteran.  After 
securing the necessary release, the 
RO/AMC should obtain any outstanding 
medical records or nursing notes and 
should associate them with the claims 
file.  All private treatment records 
should be requested directly from the 
healthcare providers.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.

The Veteran should also be afforded an 
opportunity to submit a medical statement 
from any treating physician addressing 
the issues on appeal.

2.  The RO/AMC should contact the 
Veteran to determine whether he is able 
to report for a VA examination.  If and 
only if the Veteran indicates his 
willingness and ability to report for a 
VA examination and after all available 
records have been associated with the 
claims file, should the Veteran be 
afforded a VA examination to determine 
the current severity of his 
postoperative laminectomy and fusion of 
the lumbosacral spine; and to address 
his claims of service connection for a 
bladder condition, to include as 
secondary to a service-connected 
disability; and entitlement to special 
monthly compensation based on the need 
for regular aid and attendance or by 
reason of being permanently housebound.  
All examinations should be scheduled at 
the same time, and the Veteran should 
be afforded necessary accommodations 
for his travel if available.  The 
claims folder must be made available to 
the examiner(s) for review prior to 
examination.  The examiner should 
review the entire claims file.  All 
indicated tests should be performed and 
the findings reported in detail. 

If the Veteran indicates that he 
physically unable to attend the VA 
examination, the RO/AMC should 
determine if there are other methods 
and available resources to have the 
Veteran examined in order to complete 
the development requested in this 
remand.  If not, forward the Veteran's 
claims file to an appropriate VA 
examiner(s) to address questions 2 (b) 
and 2 (c) below.  The VA examiner(s) 
should address the questions presented 
below to the best of their ability 
based on the available medical 
evidence.

Following a review of the record and an 
examination of the Veteran, the 
examiner(s) should address the 
following:

(a)  The examiner is to provide a 
detailed review of the Veteran's 
history, current complaints, and the 
severity of the disability of the 
lumbar spine.  This includes setting 
forth complete range of motion in 
degrees.  The physician should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back disorder.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  If 
the Veteran is being examined during a 
period of "acute exacerbation" of his 
low back symptoms, the examiner should 
clearly so state.  Otherwise, after 
reviewing the Veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the Veteran experiences 
likely additional functional loss 
(beyond that which is demonstrated 
clinically) due to pain and/or any of 
the other symptoms noted above during 
flare- ups and/or with repeated use.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
include specific information regarding 
the frequency and duration of 
incapacitating episodes, if any, and 
any affect the spinal disorder has on 
activities of daily living.  The 
requested spine examination must be 
conducted following the protocol in 
VA's Disability Examination Worksheet 
for VA Spine (revised effective 
4/20/09).

(b)  The examiner should indicate 
whether examination of the Veteran 
and/or the available record indicates 
that it is at least as likely as not 
that due to service-connected 
disabilities (postoperative laminectomy 
and fusion, lumbosacral spine, and 
right lower extremity weakness 
associated with postoperative 
laminectomy and fusion, lumbosacral 
spine), the Veteran is in need of 
regular aid and attendance, that is, 
whether he is helpless or is so nearly 
helpless as to require the regular aid 
and attendance of another person due to 
his service-connected disabilities or 
that the Veteran is bedridden or 
substantially confined to his home or 
immediate premises by reason of 
permanent service-connected 
disabilities.  

(c).  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
bladder condition is proximately due 
to, the result of, or aggravated by the 
Veteran's service-connected lumbosacral 
spine disability. 

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record. 

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


